Exhibit 10.2
































































WAUSAU PAPER CORP.




2008 SUPPLEMENTAL RETIREMENT PLAN






























































--------------------------------------------------------------------------------




WAUSAU PAPER CORP.

2008 SUPPLEMENTAL RETIREMENT PLAN




Page




ARTICLE 1 – PURPOSE AND ADMINISTRATION OF THE PLAN

2

Section 1.1

Purpose

2

Section 1.2

Effective Date

2




ARTICLE 2 – DEFINITIONS

3

Section 2.1

Definitions

3

Section 2.2

Definitions Incorporated by Reference

4




ARTICLE 3 – PARTICIPATION

6

Section 3.1

Participation

6

Section 3.2

Service

6

Section 3.3

Termination of Participation

6




ARTICLE 4 – BENEFITS

7

Section 4.1

Normal Retirement Benefits

7

Section 4.2

Early Retirement Benefits of Participants

7

Section 4.3

Surviving Spouse Benefits

7

Section 4.4

Form and Commencement of Payments

8

Section 4.5

Change of Control

8

Section 4.6

Forfeiture of Benefits

11

Section 4.7

Inalienability of Benefits

12

Section 4.8

Facility of Payments

12

Section 4.9

Section 409A Compliance

12

Section 4.10

Claims Procedure

12




ARTICLE 5 – PARTICIPANT ELECTIONS

13

Section 5.1

Initial Election Upon Commencement of Participation

13

Section 5.2

Change in Election

14

Section 5.3

Automatic Forms of Payment

14




ARTICLE 6 – PROVISION FOR BENEFITS

15

Section 6.1

Assets of the Company

15




ARTICLE 7 – AMENDMENT AND TERMINATION OF THE PLAN

16

Section 7.1

Amendment

16

Section 7.2

Termination

16








-i-




--------------------------------------------------------------------------------

ARTICLE 8 – PLAN ADMINISTRATION

17

Section 8.1

Plan Administrator Duties

17

Section 8.2

Agents

17

Section 8.3

Binding Effect of Decisions

17




ARTICLE 9 – MISCELLANEOUS

18

Section 9.1

Nonguarantee of Employment

18

Section 9.2

Action by the Compensation Committee

18

Section 9.3

Agreement Binding on Successors

18

Section 9.4

Construction

18

Section 9.5

Titles

18

Section 9.6

Governing Law

18











-ii-




--------------------------------------------------------------------------------

WAUSAU PAPER CORP.

2008 SUPPLEMENTAL RETIREMENT PLAN










Wausau Paper Corp., a Wisconsin corporation, hereby adopts the Wausau Paper
Corp. 2008 Supplemental Retirement Plan in accordance with the terms and
conditions herein contained.  





-1-




--------------------------------------------------------------------------------




ARTICLE 1 -  PURPOSE AND ADMINISTRATION OF THE PLAN







Section  1.1

Purpose.  The Company maintains the Plan for the purpose of providing deferred
compensation (within the meaning of Section 201(2) of the Employee Retirement
Income Security Act of 1974) for a select group of management employees of the
Company.  Further, the Plan is maintained solely for the purpose of providing
retirement benefits for certain management employees of the Company in excess of
the limitations imposed by one or more of Code Sections 401(a)(17), 401(k),
401(m), 402(g), 403(b), 408(k) or 415.




Section  1.2

Effective Date.  The effective date of the Plan shall be June 12, 2008.





-2-




--------------------------------------------------------------------------------

ARTICLE 2 -  DEFINITIONS







Section  2.1

Definitions.  The following terms shall have the meanings set forth below:




(a)

“Active Participant” means a Participant who is, as of any date, then employed
in the office or position of responsibility held on the effective date of such
Participant’s participation pursuant to Section 3.1 or in an office or position
which is, in the sole discretion of the Compensation Committee, of equal or
greater authority and responsibility.

(b)

“Average Compensation” means (1) the average annual compensation of a
Participant divided by (2) 12.  A Participant’s “average annual compensation”
shall be equal to 20% of the sum of (A) the Participant’s salary for a calendar
year and earned bonus attributable to such calendar year and (B) any
compensation deferred under a plan qualified under Section 401(k) of the Code,
under a plan which satisfies the requirements of Section 125 of the Code during
such calendar year, under the Wausau Paper Corp. 2005 Executive Deferred
Compensation Plan, the Wausau Paper Corp. Divisional Officer Deferred
Compensation Plan or any similar deferred compensation plan intended to comply
with the provisions of Section 409A of the Code, for the 5 calendar years of the
Participant’s most recent 10 years of Continuous Service as an Active
Participant in which the largest aggregate amount of such compensation was
earned and/or deferred for him for service as an Active Participant for all or
any portion of each of such calendar years; provided, however, that if a
Participant did not perform services for 5 calendar years as an Active
Participant, such participant’s “average annual compensation” shall be equal to
the dividend of  (x) the earned and/or deferred compensation of the Participant
specified in (A) and (B) for each complete calendar year in which the
Participant was an Active Participant divided by (y) the number of complete
calendar years in which such participant was an Active Participant.  




(c)

“Board” means the Board of Directors of the Company.

(d)

“Company” means Wausau Paper Corp., a Wisconsin corporation.

(e)

“Compensation Committee” means the Compensation Committee of the Board or any
successor committee appointed by the Board to assume the responsibilities and
duties of the Board with respect to the compensation of executive officers of
the Company.




(f)

“Controlled Group” means the Company and each other member of the controlled
group of corporations or other entities under common control to which the





-3-




--------------------------------------------------------------------------------

Company belongs for purposes of determining whether a separation from service
has occurred pursuant to Code Section 409A and the regulations promulgated
thereunder.

(g)

“Distribution Election Form” means the form established from time to time by the
Company that the Participant completes, signs, and returns to the Company to
designate the form of distribution of the Participant’s benefit hereunder.

(h)

“Early Retirement Age” means the date, if any, on which a Participant has
attained the age and years of Continuous Service as an Active Participant
specified as the “Early Retirement Age” in such Participant’s Participation
Certificate.

(i)

“Normal Retirement Age” means the date on which (1) a Participant has attained
the age and years of Continuous Service as an Active Participant specified as
the “Normal Retirement Age” in such Participant’s Participation Certificate or
(2) a Participant has attained the age specified as the “Normal Retirement Age”
in such Participant’s Participation Certificate and had terminated employment
with the Company because of Disability.

(j)

“Participant” means an employee of the Company or a member of the Controlled
Group who has been designated by the Compensation Committee to participate in
the Plan in accordance with Section 3.1.

(k)

“Participation Certificate” means the certificate which evidences a
Participant’s participation in the Plan and specifies the benefits and
conditions to vesting applicable to such participation.

(l)

“Plan” means the Wausau Paper Corp. 2008 Supplemental Retirement Plan as herein
set forth.

(m)

“Retirement Plan” shall mean the principal defined benefit retirement plan as
now in effect or hereafter amended, or any successor plan which is qualified
under Section 401(a) of the Code, and maintained for salaried employees of the
Company.

(n)

“Specified Employee” on any particular date means a “key employee” under Code
Section 409A and the regulations promulgated thereunder.




(o)

“Termination of Employment” means the termination of a Participant’s employment
with the Company and each member of the Controlled Group.




Section  2.2

Definitions Incorporated by Reference.  Each of the following terms shall have
the meaning set forth in the Retirement Plan and the definition of each such
term by the Retirement Plan is hereby incorporated by this reference to the
extent not inconsistent with the provisions of this Plan:




(a)

“Accrued Benefit.”





-4-




--------------------------------------------------------------------------------

(b)

“Actuarial Equivalent.”

(c)

“Code.”

(d)

“Continuous Service.”

(e)

“Disability.”

(f)

“Optional Joint and Survivor Annuity.”

(g)

“Retirement Benefit.”

(h)

“Social Security Adjustment Option.”

(i)

“Standard Joint and Survivor Annuity.”

(j)

“Straight-Life Annuity.”

(k)

“Surviving Spouse.”





-5-




--------------------------------------------------------------------------------

ARTICLE 3 -  PARTICIPATION







Section  3.1

Participation.  The Compensation Committee may, from time to time and in its
sole discretion, designate an executive officer or other management employee of
the Company or a member of the Controlled Group as eligible to participate in
the Plan effective as of the first day of the month next following the date on
which the Committee has approved such employee’s Participation Certificate.
 Nothing contained in this Plan shall be construed as guaranteeing any executive
officer or other employee the right to participate herein, or as a limitation of
the right of the Compensation Committee to select only those individuals it so
chooses to participate herein.




Section  3.2

Service.  Service with the Company shall be credited in according with the
following:

(a)

All Continuous Service as an Active Participant from and after the effective
date of a Participant’s participation (as determined pursuant to Section 3.1)
 shall be recognized for purposes of this Plan.

(b)

Continuous Service by an individual for the Company prior to becoming a
Participant shall not be recognized for any purpose under this Plan.

(c)

In the event a Participant who was not an Active Participant again becomes an
Active Participant, all periods of Continuous Service as an Active Participant
shall be aggregated for purposes of this Plan.




Section  3.3

Termination of Participation.  A Participant shall cease participation in the
Plan on the later of (a) the date his Termination of Employment occurs or (b)
the date the final benefit payment to which the Participant may be entitled
pursuant to this Plan is made.  





-6-




--------------------------------------------------------------------------------

ARTICLE 4 -  BENEFITS







Section  4.1

Normal Retirement Benefits.




(a)

Subject to the limitations elsewhere contained in this Plan, a Participant who
incurs a Termination of Employment on or after attaining his Normal Retirement
Age shall be entitled to a normal retirement benefit payable under this Plan in
the form of a single life annuity equal to the excess of:




(1)

An amount equal to that percentage of the Participant’s Average Compensation
specified in the Participant’s Participation Certificate, over

(2)

The monthly amount of the Participant’s Accrued Benefit under the Retirement
Plan which would then be payable in the form of a Straight-Life Annuity.




Section  4.2

Early Retirement Benefits of Participants.  Subject to the limitations elsewhere
contained in this Plan, a Participant who incurs a Termination of Employment on
or after attaining his Early Retirement Age, but prior to attaining his Normal
Retirement Age, shall be entitled to an early retirement benefit in the form of
a single life annuity equal to the amount to which he would have been entitled
to under Section 4.1 if he had then attained his Normal Retirement Age;
provided, however, that such benefit shall be reduced by .4166% for each full
calendar month, from and including the month in which the Participant’s birthday
on the date he attains the age specified as the “Early Retirement Age” in such
Participant’s Participation Certificate occurs to the month in which the
Participant’s birthday on the date he attains the age specified as the “Normal
Retirement Age” in such Participant’s Participation Certificate occurs, by which
the calendar month in which payment of the early retirement benefit provided for
in this Section 4.2 precedes the date on which such Participant would have
attained his Normal Retirement Age as specified in such Participant’s
Participation Certificate.  




Section  4.3

Surviving Spouse Benefits.  Subject to the limitations elsewhere contained in
this Plan, the Surviving Spouse of a Participant who dies prior to commencement
of any other benefit hereunder, including the Surviving Spouse of a former
Participant who terminated employment because of Disability, shall be eligible
for a Surviving Spouse benefit commencing as of the last to occur of (a) the
first day of the first month following the month in which the Participant’s
death occurs or (b) the date on which the Participant would have been eligible
to receive payment of a benefit under Section 4.2, or in the case of a
Participant who incurred a Termination of Employment prior to having attained
age 55 because of Disability, commencing as of the date on which the former
Participant would have attained age 55.  Such Surviving Spouse benefit shall be
equal to 50% of the monthly benefit which would have been payable to the
deceased Participant under this Plan if he had retired the day before his death
and payment of his benefit had commenced on such date assuming, in the case of a
former Participant who incurred a Termination of Employment because of a
Disability, that the benefit





-7-




--------------------------------------------------------------------------------

payable to such former Participant at Normal Retirement Age under Section 4.1,
as applicable, would have been payable in reduced form at age 55 pursuant to
Section 4.2, and, assuming further, that in the case of a Participant or former
Participant who died prior to attaining the minimum age and years of service
specified in such Participant’s Participation Certificate, that a benefit would
have been payable to such deceased Participant or former Participant as of the
later of the dates described in (a) and (b), above; provided, however, that the
benefit payable to the Surviving Spouse of a Participant or former Participant
who died prior to the completion of five years of Continuous Service shall be
reduced by 20% for each year of Continuous Service less than five accrued by
such deceased Participant or former Participant.




Section  4.4

Form and Commencement of Payments.




(a)

A Participant may elect the form of payment of his benefit pursuant to Section
4.1 or 4.2 on a written Distribution Election Form filed with the Company in
accordance with Article 5.

(b)

Benefit payments to the Participant (and, if applicable, his Surviving Spouse)
under Section 4.1, 4.2, or 4.3 shall commence on the first date next following
his Termination of Employment or, if applicable, the date specified in Section
4.3 as the date on which the Participant’s Surviving Spouse became eligible for
a Surviving Spouse benefit (“Initial Payment Date”) which is both (1) the first
day of a month, and (2) if the Participant was a Specified Employee on the date
of his Termination of Employment, not less than six months subsequent to the
date of his Termination of Employment.




Section  4.5

Change of Control.  




(a)

In the event a Change of Control of the Company occurs, the Company shall pay to
each Participant a lump sum amount equal to the present value of the
Participant’s accrued normal retirement benefit, as determined under Section
4.1, as of the first day following such Change of Control of the Company and
following the Participant’s Termination of Employment which is both (1) the
first day of a month, and (2) if the Participant was a Specified Employee on the
date of his Termination of Employment, not less than six months subsequent to
the date of the Participant’s Termination of Employment, whether or not such
Change of Control of the Company occurred prior to the date of the Participant’s
Termination of Employment; provided, however, that no payment to any person who
is then receiving a benefit shall be made pursuant to this Section 4.5 unless a
“change of control” within the meaning of Code Section 409A shall have occurred.
 Upon payment of the lump sum amount provided for in this Section 4.5(a), the
Company shall have no further obligation to pay any benefits under this Plan.
 Notwithstanding the foregoing, if a Participant has less than five years of
Continuous Service as of the date of the Change of Control, the amount paid to
such Participant under this Section 4.5(a) shall equal (1) the amount described
in the first sentence of this Section 4.5(a) times (2) a fraction, the numerator
of which is the number





-8-




--------------------------------------------------------------------------------

of years and fractions thereof of the Participant’s Continuous Service as of the
date of the Change of Control and the denominator of which is five.

(b)

In the event a Change of Control of the Company occurs after the Participant’s
death and whether or not a benefit shall have then become payable to the
Participant’s Surviving Spouse, the Company shall pay to such Participant’s
Surviving Spouse, if then living, the present value of the unpaid Surviving
Spouse benefit.  Upon payment of the lump sum amount provided for in this
Section 4.5(b), the Company shall have no further obligation to pay any benefits
under this Plan.  Notwithstanding the foregoing, if a Participant had less than
five years of Continuous Service as of the date of his or her death before the
Change of Control, the amount paid to such Participant’s Surviving Spouse under
this Section 4.5(b) shall equal (1) the amount described in the first sentence
of this Section 4.5(b) times (2) a fraction, the numerator of which is the
number of years and fractions thereof of the Participant’s Continuous Service as
of the date of death and the denominator of which is five.

(c)

For purposes of this Plan, a “Change of Control of the Company” shall mean:




(1)

The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following:  (i) any acquisition directly from the Company other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (ii)
any acquisition by the Company, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, (iv) any acquisition pursuant to a transaction which
complies with clauses (A), (B), and (C) of paragraph (3) of this Section 4.5(c),
or (v) any increase in the proportionate number of shares of Outstanding Company
Common Stock or Outstanding Company Voting Securities beneficially owned by a
Person to 20% or more of the shares of either of such classes of stock if such
increase was solely the result of the acquisition of Outstanding Company Common
Stock or Outstanding Company Voting Securities by the Company; provided,
however, that this clause (v) shall not apply to any acquisition of Outstanding
Company Common Stock or Outstanding Company Voting Securities not described in
clauses (i), (ii), (iii), or (iv) of this paragraph (1) by the Person acquiring
such shares which occurs after such Person had become the beneficial owner of
20% or more of either the Outstanding Company Common





-9-




--------------------------------------------------------------------------------

Stock or Outstanding Company Voting Securities by reason of share purchases by
the Company; or

(2)

A change in the composition of the Board such that the individuals who, as of
the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of the Plan, that
any individual who becomes a member of the Board subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of those individuals who are
members of the Board and who were also members of the Incumbent Board (or deemed
to be such pursuant to this proviso) shall be deemed to be and shall be
considered as though such individual were a member of the Incumbent Board, but
provided, further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so deemed or considered as
a member of the Incumbent Board; or

(3)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or securities of any other entity (a ”Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (the
“Resulting Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company, or such Resulting Corporation) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the Resulting Corporation or the combined voting power of the
then outstanding voting securities of such Resulting Corporation entitled to
vote generally in the election of directors except to the extent that such
ownership existed with respect to the Company prior to the Corporate
Transaction, and





-10-




--------------------------------------------------------------------------------

(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the Resulting
Corporation; or

(4)

The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.




For purposes of this Section 4.5(c), the terms “Affiliate” and “Associate” shall
have the meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act as in effect on the date of this Plan.




(d)

For purposes of this Plan, the present value of a Participant’s retirement
benefit or the Surviving Spouse benefit shall be determined in accordance with
the provisions for determining the value of a lump sum distribution of the
Participant's Retirement Benefit under the terms of the Retirement Plan.




(e)

Notwithstanding anything in Article 7 to the contrary, in the event of a Change
of Control, no amendment to the Plan or to this Section 4.5 shall reduce or
eliminate the benefits accrued hereunder (including the form or timing of
payments) to all Participants as of the date of the Change of Control.




Section  4.6

Forfeiture of Benefits.  

(a)

Despite any other provision of this Plan, a Participant or Surviving Spouse, as
applicable, shall not be eligible for any benefit payments under the Plan if:




(1)

the Participant violates any provision of any restrictive covenant or
confidentiality agreement entered into in contemplation of, or while employed
by, the Company or any member of the Controlled Group; or

(2)

the Participant’s Termination of Employment was by reason of or because of the
Participant’s fraud, embezzlement, misappropriation, or similar offense against
the Company or any state or federal felony offense.




For purposes of this Plan, a “restrictive covenant” means any agreement intended
to limit the ability of the Participant, following his Termination of
Employment, to solicit customers of the Company or otherwise perform services
for a competitor of the Company or a member of the Controlled Group, or to
maintain the ownership of all or any part of, or other investment in, any such
competitor.   

(b)

Subject to the provisions of Section 7.2, no benefit shall be payable under this
Plan to any Participant or Surviving Spouse who, for any reason, is not eligible
for and does not receive a benefit under the provisions of the Retirement Plan.





-11-




--------------------------------------------------------------------------------

(c)

In the event a Participant is determined to have been not eligible for a benefit
under this Plan, the Participant (or Surviving Spouse, if applicable) will
forfeit any payment previously made and will be required to tender back to the
Company as liquidated damages any payments already made and to pay all costs
incurred by the Company, including reasonable attorneys’ fees incurred by
Company in recovering such payments.




Section  4.7

Inalienability of Benefits.  A Participant’s right to a benefit under the Plan
shall not be subject to voluntary or involuntary sale, pledge, hypothecation,
transfer, or assignment by the Participant or by his personal representatives or
heirs, or any other person or persons or organization or organizations
succeeding to any of the Participant’s rights and benefits hereunder.




Section  4.8

Facility of Payments.  Any benefit payable hereunder to any person who is
legally incapacitated may be paid to a court appointed legal representative of
such person.




Section  4.9

Section 409A Compliance.  Notwithstanding any other provision of the Plan or any
election made or permitted to be made hereunder, no election as to the timing or
form, or both, of the distribution of a Participant’s accrued benefit, and no
other distribution otherwise provided for by this Plan, shall be effective or
made, as the case may be, if such timing or form of distribution would cause the
Plan to fail to meet the requirements of Code Section 409A or cause a
Participant to be subject to the interest and additional tax imposed pursuant to
Code Section 409A(a)(1)(B), and any such election or such other provision shall
be modified in the operation of the Plan so that the timing or form of
distribution, or both, as the case may be, corresponds as closely as possible to
such election or other provision, but will then comply with the requirements of
Code Section 409A so as to preclude the application of Code Section
409A(a)(1)(B).




Section  4.10

Claims Procedure.  Each Participant or Surviving Spouse whose claim for benefits
is denied, in whole or in part, shall be provided with a notice, written in a
manner calculated to be understood by such person, setting forth the specific
reasons for such denial and outlining the review procedure of the Company.  Each
such Participant or Surviving Spouse shall be given a reasonable opportunity for
a full and fair review by the Company of the decision by which the claim was
denied.





-12-




--------------------------------------------------------------------------------

ARTICLE 5 -  PARTICIPANT ELECTIONS







Section  5.1

Initial Election Upon Commencement of Participation.  




(a)

Each Participant, prior to or within 30 days of his becoming a Participant
pursuant to Section 3.1, shall complete a Distribution Election Form.  Such
Participant may elect payment of his benefit pursuant to Section 4.1, 4.2, or
4.3 in any alternative described in subsections (b) or (c) to this Section 5.1.
 A Participant who does not file his Distribution Election Form with the Company
prior to the date he becomes a Participant in accordance with Section 3.1 shall
have included in the calculation of his Average Compensation for the first year
of his participation hereunder only his compensation paid or deferred for
services rendered on or after the date his election is filed with the Company.
 For purposes of determining that portion of compensation paid or deferred which
is included pursuant to the preceding sentence, the Participant’s compensation
paid or deferred for the calendar year in which he became a Participant shall be
multiplied by a fraction, (1) the numerator of which is the number of days in
the calendar year subsequent to the date his Distribution Election Form is filed
with the Company and (2) the denominator of which is the number of days in the
calendar year in which he was a Participant.  




(b)

The Participant may elect payment of his benefit pursuant to Section 4.1, 4.2,
or 4.3 in the form of one of the following annuities:

(1)

Straight Life Annuity;




(2)

Standard Joint and Survivor Annuity;

(3)

100%, 66.67%, or 50% Optional Joint and Survivor Annuity;

(4)

Social Security Adjustment Option; or

(5)

10 Year Certain Optional Annuity;




provided, however, that the only annuity payment method for a benefit payable
pursuant to Section 4.3 is the Straight Life Annuity.  Payments under any
optional form of benefit shall be in an amount which is the Actuarial
Equivalent, on the date benefits are to commence, of the single life annuity
determined pursuant to Section 4.1, 4.2, or 4.3, as applicable.

(c)

The Participant may elect payment of his benefit pursuant to Section 4.1, 4.2,
or 4.3 in the form of a single lump sum.  In the event a Participant elects to
receive a lump sum distribution of the value of the benefit otherwise provided
for in Section 4.1, 4.2, or 4.3, the value of the lump sum distribution under
this Plan shall be determined in





-13-




--------------------------------------------------------------------------------

accordance with the provisions for determining the value of a lump sum
distribution of the Participant's Retirement Benefit under the terms of the
Retirement Plan.




Section  5.2

Change in Election.  Subsequent to the Participant having filed his election
pursuant to Section 5.1, but prior to Participant’s Termination of Employment, a
Participant may elect to modify his Distribution Election Form election by
completing a new Distribution Election Form and filing it with the Company.  Any
new Distribution Election Form shall be effective only if (a) such election, by
its terms, will be effective not less than 12 months after the date on which it
is received by the Company, (b) such election is made not less than 12 months
prior to the Initial Payment Date otherwise then in effect, (c) such election
defers the Initial Payment Date to a date which is not less than five years
subsequent to the Initial Payment Date otherwise then in effect, and (d) such
election does not result in an acceleration of the distribution of the
Participant’s benefit hereunder.




Section  5.3

Automatic Form of Payment.  In the event that a Participant has not made a valid
election as to the form of distribution of the Participant’s benefit under
either Section 4.1 or 4.2, it shall be payable in the form of a Standard Joint
and Survivor Annuity with the Participant’s spouse on the Initial Payment Date
as the joint annuitant.  If the Participant is not married on the Initial
Payment Date, the automatic form of distribution if the Participant has not
filed a valid Distribution Election Form shall be the Straight Life Annuity.  In
the event that a Participant has not made a valid election as to the form of
distribution of the Participant’s benefit to the Surviving Spouse under Section
4.3, it shall be payable in the form of a Single Life Annuity.








-14-




--------------------------------------------------------------------------------

ARTICLE 6 -  PROVISION FOR BENEFITS







Section  6.1

Assets of the Company.  Benefits which become payable under the provisions of
the Plan shall be paid directly by the Company out of its assets.  No assets of
the Company shall be set aside or segregated for the provision of such benefit
payments.  No Participant or Surviving Spouse, nor any other potential or actual
recipient of benefits under the provisions of this Plan shall acquire any right,
title, or interest in the assets of the Company by reason of the Plan and, to
the extent that the Participant, Surviving Spouse or such other recipient shall
acquire a right to receive payments from the Company pursuant to the Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.








-15-




--------------------------------------------------------------------------------

ARTICLE 7 -  AMENDMENT AND TERMINATION OF THE PLAN







Section  7.1

Amendment.  The Compensation Committee reserves the right to amend the Plan from
time to time and at any time, effective as of any specified current, prior or
future date; provided, however, that no such amendment shall modify or reduce a
Participant’s accrued benefit under this Plan as of the date such amendment is
adopted.




Section  7.2

Termination.  The Compensation Committee reserves the right to terminate the
Plan at any time and for any reason; provided, however, that upon termination,
each Participant’s accrued benefit shall be fully vested subject only to the
provisions of Section 4.6.  A Participant’s accrued benefit shall mean the
benefit which would be paid or payable pursuant to this Plan following the
Participant’s Termination of Employment if the Retirement Plan had terminated as
of the same date on which the termination of the Plan occurs (and provided for
payment of Accrued Benefits under the Retirement Plan upon the Participant’s
Termination of Employment) multiplied by a fraction, the numerator of which is a
Participant’s years of Continuous Service recognized under Section 3.2 and the
denominator of which is the number of years of Continuous Service for vesting as
specified in the Participant’s Participation Certificate.  Distributions upon
termination of the Plan will be made at such time as permitted under Code
Section 409A and the regulations promulgated thereunder.





-16-




--------------------------------------------------------------------------------

ARTICLE 8 -  PLAN ADMINISTRATION







Section  8.1

Plan Administrator Duties.  The Compensation Committee shall administer this
Plan according to its express terms and shall also have the discretion and
authority to (a) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Plan and (b) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan to the extent the exercise of such discretion and
authority does not conflict with Section 409A of the Code and regulations
thereunder.




Section  8.2

Agents.  In the administration of this Plan, the Compensation Committee may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel who may be counsel to the Company.




Section  8.3

Binding Effect of Decisions.  The decision or action of the Compensation
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.





-17-




--------------------------------------------------------------------------------

ARTICLE 9 -  MISCELLANEOUS







Section  9.1

Nonguarantee of Employment.  Nothing contained in this Plan shall be construed
as a contract of employment between the Company and any employee, as a right of
any employee to be continued in the employment of the Company in any other
capacity, or as a limitation of the right of the Company to discharge any of its
employees, with or without cause.




Section  9.2

Action by the Compensation Committee.  Any action by the Compensation Committee
under this Plan may be by resolution or by any officer or officers of the
Company duly authorized by resolution of said Committee to act with respect to
the Plan.




Section  9.3

Agreement Binding on Successors.  This agreement shall be binding upon all
persons entitled to benefits hereunder, and upon their respective heirs and
legal representatives and upon the Company, its successors, and assigns.




Section  9.4

Construction.  Except when otherwise indicated by the context, any masculine
terminology herein shall also include feminine, and the definition of any term
herein in singular shall also include the plural.




Section  9.5

Titles.  Article and section titles are included for reference purposes only and
in the event of a conflict between a title and its respective text the text
shall control.




Section  9.6

Governing Law.  This Plan shall, to the extent not superseded by the Employee
Retirement Income Security Act of 1974, be governed by the internal laws of the
State of Wisconsin without application of the principles of conflicts of law.




In Witness Whereof, this instrument has been executed as of the 12th day of
June, 2008 by the officer set forth below, who has been duly elected and
authorized to act on behalf of the Company.







WAUSAU PAPER CORP.













By:  STUART R. CARLSON

Stuart R. Carlson

Executive Vice President, Administration





-18-


